UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6106



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AMBROSE WANRIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-93-464-JFM, CA-97-4041-JFM)


Submitted:   May 17, 2001                   Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ambrose Wanrin, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ambrose Wanrin appeals from the district court’s order denying

his motion to reopen the period during which he could appeal from

the district court’s April 3, 2000 order denying relief on his

motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2000).   He

asserted that he did not receive a copy of the order.      Because

Wanrin’s motion to reopen was filed more than 180 days after the

entry of the April 3, 2000 order, the district court lacked author-

ity to reopen the appeal period.     See Fed. R. App. P. 4(a)(6).

Accordingly, we deny Wanrin’s motion for permission to appeal the

April 3, 2000 order, deny a certificate of appealability, and dis-

miss the appeal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2